DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 21-40 are allowed in this application.  The instant invention is a continuation of application 16660751, which was allowed on 12/15/20.  The applicant has filed a Terminal Disclaimer, which was approved on 01/27/22.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Fusheng Xu, on 1/27/22, followed by an email from Mr. Fusheng Xu on 1/27/22.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:
Claims:
1-20. (Cancelled)
21.  (Currently Amended) A system, comprising:
	one or more databases including training data stored therein;
	one or more memory devices storing instructions; 
	one or more processors configured to execute the instructions; and
	one or more interfaces for managing interactions between the one or more processors and the one or more databases,
	the one or more processors configured to execute the instructions to perform operations comprising:
, and building a predictive model based on the analyzed training data 
applying the predictive model to a plurality of loan applications, and determining for each loan application of the plurality of loan applications 
	a first probability of an institution funding the loan application if the institution proactively engages a loan-arranging entity of the loan application; and
	a second probability of the institution funding the loan application if the institution reactively engages the loan-arranging entity; 
reporting the first and second probabilities to a user through a user interface of the one or more interfaces; 
updating the predictive model;
determining a value of each loan application of the plurality of loan applications by: 
	determining differences between the first and second probabilities for each respective loan application; and
, and determining scaled values 
ranking the plurality of loan applications based on the first and second probabilities; and
reporting the plurality of loan applications in a ranking order to the user through the user interface,
		wherein the analyzing the training data includes building the predictive model utilizing a machine-learning system trained using the training data, and 
		wherein the machine-learning system comprises a gradient boosting machine.

22. (Original) The system of claim 21, wherein the training data comprises historical loan applications and engagement information about the historical loan applications.

23. (Original) The system of claim 21, wherein the training data includes a plurality of snapshots of historical data obtained at different times.


reporting the respective values to the user through the user interface.  

25.	(Original) The system of claim 21, wherein the loan-arranging entity is an automobile dealership.

26.	(Currently Amended) The system of claim 21, wherein the determining the values further comprises:
dividing the scaled values by average working times required of the loan applications, and determining values of the loan applications per unit of time 

27.	(Original) The system of claim 23, wherein each snapshot comprises a plurality of loan applications previously pending in a working queue of the user. 



29.	(Currently Amended) A method, comprising:
analyzing training data stored in a database, and building a predictive model based on the analyzed training data 
applying the predictive model to a plurality of loan applications, and determining for each loan application of the plurality of loan applications 
	a first probability of an institution funding the loan applications if the institution proactively engages loan-arranging entities of the loan applications; and
	a second probability of the institution funding the loan applications if the institution reactively engages the loan-arranging entities of the loan applications; 
updating the predictive model;
ranking the loan applications based on the first and second probabilities; 

		determining a value of each loan application of the plurality of loan applications by: 
			determining differences between the first and second probabilities for each respective loan application; and
			multiplying the differences by scalars provided for the loan applications, and determining scaled values 
		wherein the analyzing the training data includes building the predictive model utilizing a machine-learning system trained using the training data, and
		wherein the machine-learning system comprises a gradient boosting machine. 

30.	(Original) The method of claim 29, further comprising:
reporting the respective values to the user through the user interface.  



32.	(Original) The method of claim 29, wherein the training data includes a plurality of snapshots of historical data obtained at different times.

33.	(Currently Amended) The method of claim 29, wherein the determining the values further comprises:
dividing the scaled values by average working times required of the loan applications, and determining values of the loan applications per unit of time 

34.	(Original) The method of claim 32, wherein:




	reporting the first and second probabilities to the user through the user interface.

36.	(Original) The method of claim 29, wherein the loan-arranging entity is an automobile dealership.  

37.	(Currently Amended) A non-transitory memory storing instructions that, when executed by at least one processor, cause a system to perform operations comprising: 
analyzing training data stored in a database, and building a predictive model based on the analyzed training data 
applying the predictive model to a plurality of loan applications, and determining for each loan application of the plurality of loan applications 
	a first probability of an institution funding the loan applications if the institution proactively engages loan-arranging entities of the loan applications; and

updating the predictive model;
ranking the loan applications based on the first and second probabilities; 
		reporting the loan applications in a ranking order to a user through a user interface; 
		determining a value of each loan application of the plurality of loan applications by: 
			determining differences between the first and second probabilities for each respective loan application; and
			multiplying the differences by scalars provided for the loan applications, and determining scaled values 
		reporting the respective values to the user through the user interface;

wherein the machine-learning system comprises a gradient boosting machine. 

38.	(Original) The non-transitory memory of claim 37, wherein the training data comprises historical loan applications and engagement information about the historical loan applications, and the training data including a plurality of snapshots of historical data obtained at different times.

39. (Original) The non-transitory memory of claim 37, wherein the loan-arranging entity is an automobile dealership.

40.	(Currently Amended) The non-transitory memory of claim 37, wherein the determining the values further comprises:
dividing the scaled values by average working times required of the loan applications, and determining values of the loan applications per unit of time .

Allowable Subject Matter
As stated, claims 21-40 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The instant invention overcomes 35 USC 101 because the examiner has determined that there is no abstract idea under the 2nd prong of the step 2A test.   Under the 1st prong, the “abstract idea” is identified as method for determining probabilities of a business/lending (e.g. to a car buyer) based on whether the bank works with vendors (e.g. a car dealer) on the lending process. Under the 2nd prong, the additional elements (most other elements that are not part of the “abstract idea”) integrate the “abstract idea” exception into a practical application.  Essentially, in order to achieve the goal of the invention, all the other elements – the processors, databases, memory devices – used in the process of performing determining loan value for lending and processing decisions are dependent on the use of machine-learning system.  This ability to analyze the training data by using machine-learning system to build a predictive model increases the efficiency to the normal (car) loan processing and decision making.   
Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to performing determining loan value for lending and processing decisions are dependent on the use of machine-learning system that is based on a gradient boosting machine. As such, the rejection under 35 U.S.C. 101 is withdrawn.  
 As recited in the claims, claim contains the specific elements of: 
“databases including training data stored… memory devices… processors configured to execute… interfaces for managing interaction… analyzing the training data… and building a predictive model… applying the predictive model to a plurality of loan applications, and determining… plurality of loan applications… a first probability of an institution funding the loan application if the institution proactively engages a loan-arranging entity of the loan application; and a second probability of the institution funding the loan application if the institution reactively engages the loan-arranging entity… reporting the first and second probabilities to a user through a user 

The instant invention overcomes 35 USC §103 rejection because the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  See the specific claim elements recited above.
The prior art of record, Chang (20180075175) teaches an automatic model development tool used in machine learning application for assessing the probability of the loan being approved – i.e. the loan being funded.  However, Chang does not teach or suggest specific machine-learning system using a Lee (20120323760) teaches classify the various probability of possible loan behavior in financial analysis.  Natekin, Alexey (Gradient boosting machines, a tutorial,  https://www.frontiersin.org/articles/10.3389/fnbot.2013.00021/full, Dec 4, 2013) teaches gradient boosting machine usage in a machine-learning system.   
Chang, Lee, and Natekin – alone or in combination – do not disclose the specific way of determining loan value determining the differences between the first and second probabilities for each respective loan application and multiplying the differences by scalars provided for the loan applications to determine scaled values. 
The prior art – alone or in combination – suffer from the same deficiency as the prior art of record in that it lacks the precise steps in calculating the loan value and the use of gradient boosting machine usage in a machine-learning system.  Therefore the claims are deemed allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached 892, Notice of References Cited.
Vagim (20070276749) teaches methods and systems for deal structuring for automobile dealers (to processing and approving loans for automobile dealers on behalf of their buyers);
Arora (8606695) teaches decision making engine and business analysis tools for small business credit product offerings; and 
Packer (20170161826) teaches system for providing real time and/or proactive debt instrument approval, availability, analysis and recommendation to a consumer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of an application may 

/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698